DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “module,” “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  	a) In claim 1 lines 15-16, please change “calculating fourth gradient data after downward continuation by a height of h by using an ISVD method according to the third potential field data” to -- calculating fourth gradient data after downward continuation by a height of h by using an ISVD (integrated second vertical derivative) method according to the third potential field data--.
(integrated second vertical derivative) method according to the third potential field data--.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
7.	A means- (or step-) plus-function limitation (see claim interpretation above) that is found to be indefinite under 35 U.S.C. 112(b) (see later sections below) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks 
	a) “first potential field data and first gradient data acquiring module” in claim 5 line 3	b) “second gradient data, third gradient data and second potential field data acquiring module” in claim 5 line 8	c) “third potential field data determining module” in claim 5 line 14 and claim 6 line 2	d)  “fourth potential field data determining module” in claim 5 line 18 and claim 7 line 2	e)  “module for determining corrected third potential field data” in claim 5 line 21 and claim 8 line 2	
	f) “third potential field data determining unit” in claim 6 line 4	g) “scalar potential determining unit” in claim 7 line 3	h) “unit for determining a second derivative of a scalar potential in the horizontal direction” in claim 7 line 6	i) “fourth gradient determining unit” in claim 7 line 9	j) “unit for determining corrected third potential field data” in claim 8 line 4

	The above limitations are recited by name in the specification with no accompanying description of the structure, material, or acts encompassed.  The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a)  or pre-AIA  section 112, first paragraph (see MPEP 2181 (IV)).  
8.	Dependent claims 6-8 depend from claim 5 and are rejected for at least the same reasons as claim 5.  

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see claim interpretation above):
	a) “first potential field data and first gradient data acquiring module” in claim 5 line 3	b) “second gradient data, third gradient data and second potential field data acquiring module” in claim 5 line 8	c) “third potential field data determining module” in claim 5 line 14 and claim 6 line 2	d)  “fourth potential field data determining module” in claim 5 line 18 and claim 7 line 2	e)  “module for determining corrected third potential field data” in claim 5 line 21 and claim 8 line 2	
	f) “third potential field data determining unit” in claim 6 line 4	g) “scalar potential determining unit” in claim 7 line 3	h) “unit for determining a second derivative of a scalar potential in the horizontal direction” in 
11.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
12.	Dependent claims 6-8 depend from claim 5 and are rejected for at least the same reasons as claim 5.  

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	In view of the new 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register Vol. 84, No. 4, January 7, 2019), the Examiner has considered the claims and has determined that under step 1, claims 1-4 are to a process and claims 5-8 are to a machine.	Next under the new step 2A prong 1 analysis, the claims are considered to determine if they recites a judicial exception under the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activity, or (c) mental processes.  The independent claims contain at least the following bolded limitations that fall into the grouping of a mathematical concepts: 
	1. A method for processing gravity and magnetic data in geological resource exploration, comprising:
	acquiring first potential field data and first gradient data of an observation surface, wherein the observation surface is a horizontal plane of a survey location, the first potential field data is gravity field data or magnetic field data at a height of the observation surface, and the first gradient data is a first vertical derivative of the first potential field data;
performing upward continuation of the first potential field data and the first gradient data by using a wave-number domain conversion method, to obtain second gradient data after upward continuation by a height of h, third gradient data after upward continuation by a height of 2h, and second potential field data after upward continuation by a height of 3h, wherein h represents a distance between the observation surface and a continuation surface, h > 0 ;
	determining third potential field data after downward continuation by a height of h by using a fourth-order explicit scheme Milne method according to the first gradient data, the second gradient data, the third gradient data, and the second potential field data;
	calculating fourth gradient data after downward continuation by a height of h by using an ISVD method according to the third potential field data; and
	correcting the third potential field data by using a fourth-order explicit scheme Milne method according to the fourth gradient data, the first potential field data, the first gradient data, and the second gradient data, to obtain corrected third potential field data.

	5.    A system for processing gravity and magnetic data in geological resource exploration, comprising:
	a first potential field data and first gradient data acquiring module, configured to acquire first potential field data and first gradient data of an observation surface, wherein the observation surface is a horizontal plane of a survey location, the first potential field data is gravity field data or magnetic field data at a height of the observation surface, and the first gradient data is a first vertical derivative of the first potential field data;
	a second gradient data, third gradient data and second potential field data acquiring module, configured to perform upward continuation of the first potential field data and the first gradient data by using a wave-number domain conversion method, to obtain second gradient data after upward continuation by a height of h , third gradient data after upward continuation by a height of 2h , and second potential field data after upward continuation by a height of 3h, wherein h represents a distance between the observation surface and a continuation surface, h > 0 ;
	a third potential field data determining module, configured to determine third potential field data after downward continuation by a height of h by using a fourth-order explicit scheme Milne method according to the first gradient data, the second gradient data, the third gradient data, and the second potential field data;
	a fourth potential field data determining module, configured to calculate fourth gradient data after downward continuation by a height of h by using an ISVD method according to the third potential field data; and
a module for determining corrected third potential field data, configured to correct the third potential field data by using a fourth-order explicit scheme Milne method according to the fourth gradient data, the first potential field data, the first gradient data, and the second gradient data, to obtain corrected third potential field data.

	The limitations bolded above amount to mathematical concepts because they amount to mathematical formulas or mathematical calculations. The performing of an upward continuation using a wave-number domain conversion method is described in the specification by a mathematical formula (see Equation 2), the determining of a third potential field data after downward continuation is described in claims 2 and 6 and the specification under step S3 as a mathematical formula, the calculating of fourth gradient data after downward continuation is described in claims 3 and 7 and the specification under step S4 as a mathematical formula, and the correcting of the third potential field data by using a fourth-order explicit scheme Milne method is described in claims 4 and 8 and the specification under step S5 as a mathematical formula.
	Next in step 2A prong 2, the independent claims are analyzed to determine whether there are additional elements or combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that it is more than a drafting effort designed to monopolize the exception, in order to integrate the judicial exception into a practical application.   These limitations have been identified and underlined above, and are not indicative of integration into a practical application because: acquiring first potential field data and first gradient data of an observation surface amounts to adding insignificant extra-solution data gathering activity to the judicial exception (see MPEP 2106.05(g)).  The “observation surface being a horizontal plane of a survey location” amounts to merely indicating a field of use or technological environment and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)).  The first potential field data and first gradient data acquiring module, second gradient data, third gradient data and second potential field data acquiring module, the third potential field data determining module, the fourth potential field 
	Next in step 2B, the independent claims are considered to determine if they recite additional elements that amount to an inventive concept (“significantly more”) than the recited judicial exception.  Similar to above, the acquiring of first potential field data and first gradient data of an observation surface amounts to adding insignificant extra-solution data gathering activity to the judicial exception (see MPEP 2106.05(g)), and does not add something significantly more.  The “observation surface being a horizontal plane of a survey location” amounts to merely indicating a field of use or technological environment and does not add something significantly more (see MPEP 2106.05(h)).  The first potential field data and first gradient data acquiring module, second gradient data, third gradient data and second potential field data acquiring module, the third potential field data determining module, the fourth potential field data determining module, and the module for determining corrected third potential field data amount merely using a computer (or generic computer) as a tool to perform an abstract idea and do not add something significantly more than the recited judicial exception (see MPEP 2106.05(f)).  
	Dependent claims 2-4 and 6-8 contain additional limitations that fall under the grouping of a mathematical concepts as they provide explicit recitations of the formulas and calculations involved in the independent claims.  

Allowable Subject Matter
14.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 1, the closest prior art Zhdanov (US Pat. Pub. 2014/0129194) at least teaches 

	acquiring first potential field data (Zhdanov paragraphs [0006], [0011], [0023] teach acquiring potential field data) and first gradient data of an observation surface (Zhdanov paragraph [0025]-[0026], [0031] teach acquiring Frechet derivatives (first gradient data) of spatial points defining the contrast (observation) surface), wherein the observation surface is a horizontal plane of a survey location (Zhdanov paragraph [0035] teaches where the surface is considered in a domain extended in the horizontal directions bounded by a horizontal plane P), the first potential field data is gravity field data or magnetic field data at a height of the observation surface (Zhdanov paragraphs [0011] and [0023]-[0024] teach where the potential field data is gravity field or magnetic field data at a height of an observation contrast surface), and the first gradient data is a first vertical derivative of the first potential field data (Zhdanov paragraph [0025]-[0026] and [0031] teach deriving the Frechet derivatives from the potential fields for each of the contrast surfaces of the potential field data);
	performing upward continuation of the first potential field data (Zhdanov paragraph [0006] teaches performing upward continuation on the potential field data).
15.	However, claim 1 contains allowable subject matter because the closest prior art, Zhdanov (US Pat. Pub. 2014/0129194) fails to anticipate or render obvious a method for processing gravity and magnetic data in geological resource exploration comprising: performing upward continuation of the first gradient data by using a wave-number domain conversion method, to obtain second gradient data after upward continuation by a height of h, third gradient data after upward continuation by a height of 2h, and second potential field data after upward continuation by a height of 3h, wherein h represents a distance between the observation surface and a continuation surface, h > 0, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
claim 5 contains allowable subject matter because the closest prior art, Zhdanov (US Pat. Pub. 2014/0129194) fails to anticipate or render obvious a system for processing gravity and magnetic data in geological resource exploration comprising: a second gradient data, third gradient data and second potential field data acquiring module, configured to perform upward continuation of the first gradient data by using a wave-number domain conversion method, to obtain second gradient data after upward continuation by a height of h, third gradient data after upward continuation by a height of 2h, and second potential field data after upward continuation by a height of 3h, wherein h represents a distance between the observation surface and a continuation surface, h > 0, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
16.	Dependent claims 2-4 depend from claim 1 and contain allowable subject matter for at least the same reasons as given for claim 1.  Dependent claims 6-8 depend from claim 5 and contain allowable subject matter for at least the same reasons as given for claim 5. 

Pertinent Art
17.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/27/2021